62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Mark E. KILBURN, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD; Federal AviationAdministration, Respondents.
No. 94-1618.
United States Court of Appeals, District of Columbia Circuit.
July 31, 1995.

On Petition for Review from an Order of the National Transporation Safety Board.
NTSB
PETITION DENIED.
Before:  Silberman, Sentelle, and Tatel, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the National Transportation Safety Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review be denied.  The National Transportation Safety Board's decision is supported by substantial evidence.  See Lindsay v. National Transp. Safety Bd., 47 F.3d 1209, 1213 (D.C. Cir. 1995) ("Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion, taking into account whatever in the record fairly detracts from its weight") (citations and quotations omitted).  In addition, petitioner has failed to demonstrate that he has exhausted his administrative claims concerning his Rehabilitation Act challenge, a prerequisite to seeking judicial action.  See Doe v. Garrett, 903 F.2d 1455, 1459-61 (11th Cir. 1990), cert. denied, 499 U.S. 904 (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.